*440On Petition for Rehearing.
McCabe, J.
Counsel for appellees ask for a rehearing on one ground only, and that is that, after the demurrer to the complaint was overruled, the complaint was amended, and the appellee Todd was made a co-party plaintiff with Jones, and thereafter there was no demurrer filed to the complaint. It would be an all sufficient reason to refuse to consider the question thus raised that it was not raised by appellees in their argument prior to the filing of their petition for a rehearing. The rule is well established that this court is not bound to consider questions presented for the first time in a petition or brief for a rehearing.
But counsel are in error in saying that, the complaint was amended after the demurrer to it was overruled. The paper filed was a “supplemental complaint,” so called at the time and so called by counsel on this petition. After appellee Todd had been made a party plaintiff, the pleading called a “supplemental complaint” was filed, showing that since the commencement of the action he had purchased the real estate in controversy, and had sold part of it to another, one Kinney, not a party to the suit.
A supplemental complaint is not an amendment to the-complaint, but its office is to bring forward a matter proper to be litigated, along with the matters contained in the original complaint that has occurred since the commencement of the action, and it assumes that the original complaint is to stand as it originally stood. Kimble v. Seal, 92 Ind. 276; Davis v. Krug, 95 Ind. 1; Pouder v. Tate, 132 Ind. 327; Simmons v. Lindley, 108 Ind. 297; Farris v. Jones, 112 Ind. 498. The office of a supplemental complaint is not to supply omissions or defects in the original complaint, but to bring upon the record matter arising after the commencement of the suit. Dillman v. Dillman, 90 Ind. 585.
*441The precise question here presented by appellees’ petition for a rehearing was decided adversely to them in Simmons v. Lindley, supra, in the following language, beginning on page 299: “The original complaint sought to recover the possession of real estate, and it contained no averment of the fact, if it were a fact, that Martha A. Woods, the plaintiff therein, was entitled to possession of the real estate, at the time she commenced her suit. For the want of such an averment, it is clear that the original complaint herein did not state facts sufficient to constitute a cause of ac- • tion, and that the demurrer thereto ought to have been sustained. [Citing authority.]
“But can this error of the court, for such it was, be made available by the appellant for the reversal of the judgment below? As we have seen, after the death of the original plaintiff, Martha A. Woods, the appellees, as her heirs and devisees, appeared and filed what they called ‘a supplemental complaint herein.’ We have said that the appellant had failed to challenge the sufficiency of this so-called supplemental complaint, by a demurrer thereto for the want of facts; but the reason for this failure may have been that, in Derry v. Derry, 98 Ind. 319, it was held by this court that a demurrer to a supplemental complaint is unwarranted, and presents no question. In section 399, R. S. 1881, which is a literal reenactment of section 102 of the civil code of 1852, provision is made for filing ‘supplemental pleadings, showing facts which occurred after the former pleadings were filed.’
“In Musselman v. Manly, 42 Ind. 462, after quoting such section 102 of the civil code of 1852, then in force, the court said: ‘A supplemental complaint is not, like an amended complaint, a substitute for the original complaint, by which the former complaint is superseded ; but it is a further complaint and assumes that the original complaint is to stand.’
*442“A supplemental complaint must show facts which occurred after the filing, of the original complaint. If the original complaint is bad, and at the time it was filed, there were facts then existing which, if they had been properly pleaded, would have made such complaint sufficient to stand without a demurrer for the want of facts, it is settled by our decisions that such existing facts can only be brought into the case by an amended complaint, and never by a supplemental complaint. Patten v. Stewart, 24 Ind. 332; Musselman v. Manly, supra; Morey v. Ball, 90 Ind. 450; Dillman v. Dillman, 90 Ind. 585; Davis v. Krug, 95 Ind. 1; Derry v. Derry, supra.
“In the case under consideration, the appellees did not attempt to supply the material omitted averment in the original complaint, by their supplemental complaint. It is true they alleged, that they were entitled to possession of the real estate in controversy; but it does not follow from this averment, by any means, that the original plaintiff, Martha A. Woods, was shown to have been, or was in fact, entitled to the possession of such real estate, at the time she commenced this suit. We are constrained, therefore, to hold that the error of the trial court, in overruling the appellant’s demurrer to the original complaint, is fatal to the appellee’s case as they have presented it, and, for that reason, is available to the appellant for the reversal of the judgment below.”
This holding then is, that if there were facts existing, at the time the original complaint was filed, which if properly pleaded would have made such original complaint sufficient to withstand a demurrer for want of facts, that such existing facts can only be brought into the case by an amended complaint, and never by a supplemental complaint.
But it was held that, even if such facts might be *443brought in by a supplemental complaint, the facts in the supplemental complaint did not supply the omission. The same is true here. The supplemental complaint here fails to show that the original plaintiff Jones, who still remains a plaintiff in the case, had any title or interest in the land in which it was sought by him to quiet title.
Petition overruled.